DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 04/28/2021.
Claims 1-6, and 11-17 are pending of which claim 1, 5, and 6 are independent claims, and claims 7-10 are canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20160205194 to Kishikawa (hereinafter “Kishikawa”) in view of US. Pub. 20170026386 to Unagami (hereinafter “Unagami”).

Regarding claim 1: Kishikawa discloses an extracting device, comprising: at least one memory configured to store instructions and; at least one processor configured to execute the instructions to identify a plurality of message IDs that appear at a same appearance interval by accessing a message log that identifies a message ID( see paragraph [0085], the communication uses a CAN protocol, a data frame is received according to the CAN protocol, the data frame has a message ID, which is stamped on the message from stored message IDs predetermined for an ECU as the destination)and a timestamp for each of a plurality of previously received messages; generate a message ID set comprising a plurality of message ID that appear at the same appearance interval (Kishikawa, see paragraphs [0087], FIG. 5 &6,  different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number), wherein an appearance interval for each of the plurality of  message ID is derived from a timestamp of the message ID ( see paragraph [0086] a data frame generation unit  generates based on a data frame generation rules stored in the data frame generation rule holding unit and the data frame generation unit  acquires the current time from the timer, and  determines the timing at which the data frame is generated using the current time and the transmission period stored in the data frame generation rule holding unit and periodically generates the data frame; and when a received message timing range is outside a margin of the allowable range of the periodical timing, the data frame is considered as an event-driven data frame, i.e., the data frame will have a specific identifier called event-driven identification flag, a data frame is periodically sent from the electronic control unit (ECU)  to the bus  by the data frame transceiver unit, the event-driven data frame is non-periodically sent).

However, Kishikawa does not explicitly teach extract message ID sequence indicating a sequence of plurality of message ID from the message ID set. However, Unagami in the same or similar field of endeavor teaches extract message ID sequence indicating a sequence of plurality of message ID from the message ID set (Unagami, See paragraph [0096], FIG.5,  a receiving and extract a plurality of IDs (message IDs) which the head unit receives, for example, see FIG. 5, the received message IDs  include message IDs "1","2","3","4" from different ECU, and these message are received in the same time interval, and see paragraph[0165], an ECU, which is connected to a bus receives a message ID of the data frame transmitted from an ECU with sequence number, and each message identified with an ID is intended to an ECU has sequence number to identify the same message ID transmitted at different predefined time interval). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of unagami into Kishikawa’s system/method because it would allow use of ECU malicious routine.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  effective in-vehicle system with efficient suppression of the influence of a malicious ECU in an in-vehicle network system (Narayanan; [0238]).

Regarding claim 2: Kishikawa discloses the extracting device according to claim 1, wherein the at least one processor if further configured to execute the instructions to  set a plurality of time-series periods from the message ID set, based on a number of the plurality of message IDs included in the message ID set, and extract the message ID sequence being common to the plurality of time-series periods (Kishikawa, see paragraph [0119],FIG. 14,  there are : the data frame generation rule holding unit stores the transmission period used to periodically send a data frame for each of particular  message IDs from an ECU, and  stores the transmission event counter indicating the number of sent event-driven data frames and this is accomplished  because the transmission event counter is used as a value set in the event counter of the data field when the data frame is sent and the data frame generation unit increments the transmission event counter by one, this counter is used as the event counter  in the data field,  an ECU sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, the data frame indicating the state of the power window switch and the transmission period of a data frame that is periodically sent from the ECU and that has a message ID of 0x100 is 50 ms, and the current transmission event counter of the data frame is 15 (e.g., a value indicating that an event-driven data frame has been sent 15 times), the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the current transmission event counter of the data frame is 0 (e.g., a value indicating that no event-driven data frame has been sent), the transmission period of a data frame having a message ID of 0x300 is 300 ms, and the current transmission event counter of the data frame is 5, i.e., the number of sequence of messages generated by certain event predetermined and used for counter checking of abnormally created message).

Regarding claim 3: Kishikawa discloses the extracting device according to claim 1, wherein at least one of  the  plurality of message ID is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message (Kishikawa, see paragraph[0110], FIG. 1,  in an in-vehicle network system, a CAN is used and there is no sender and receiver ID in a message, each of the receiver nodes receives only a predetermined ID  and data frames are   a non-event driven and  an event-driven data frame that is periodical or  non-periodically received respectively, the system is capable of determining whether a data frame is an authorized data frame by providing the specific identifier in the event-driven data frame and that specific identifier is a transmission period condition in addition to message ID and is used in the determination of  whether a data frame is an authorized data frame). 

Regarding claim 4: Kishikawa discloses the extracting device according to claim 2, wherein the at least one processor configured to execute the instructions to  extract the message ID sequence by using a directed graph in which each of the plurality of  message ID in corresponding time-series period is represented by a vertex and a sequence of the plurality of message ID is represented by an edge (Kishikawa, see paragraphs [0087], FIG. 5, to represent the data structure in-vehicle network, the binary graph of FIG. 1 is the best approach to represent in-vehicle data frame,   there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6,  the notion of a  margin is illustrated  for all  message IDs, for example,  for message ID 0x100  the margin equal to 1, and t the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), all valid reception time for message 0x100 may be at an interval of 49, 50, or 51 ms).  

Regarding claim 5: Kishikawa discloses an extracting method, comprising: identifying a plurality of message IDs that appear at a same appearance interval by accessing a Kishikawa,  see paragraph [0085], the communication uses a CAN protocol, a data frame is received according to the CAN protocol, the data frame has a message ID, which is stamped on the message from stored message IDs predetermined for an ECU as the destination, and at the receiver, the from the received message, the message ID and other information are extracted) and a timestamp for each of a plurality of previously received messages; generating a message ID set comprising a-the plurality of message IDs that appear at the  same appearance interval (Kishikawa, see paragraphs [0087], FIG. 5 &6,  different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number), wherein an appearance interval for each of the plurality of message IDs  is derived from a-the timestamp of the message ID(Kishikawa,, see paragraph [0086] a data frame generation unit  generates based on a data frame generation rules stored in the data frame generation rule holding unit and the data frame generation unit  acquires the current time from the timer, and  determines the timing at which the data frame is generated using the current time and the transmission period stored in the data frame generation rule holding unit and periodically generates the data frame; and when a received message timing range is outside a margin of the allowable range of the periodical timing, the data frame is considered as an event-driven data frame, i.e., the data frame will have a specific identifier called event-driven identification flag, a data frame is periodically sent from the electronic control unit (ECU)  to the bus  by the data frame transceiver unit, the event-driven data frame is non-periodically sent).
 
However, Kishikawa does not explicitly teach extracting a message ID sequence indicating a sequence of the plurality of message IDs  from the message ID set. However, Unagami in the same or similar field of endeavor teaches extracting a message ID sequence indicating a sequence of the plurality of message IDs  from the message ID set (Unagami, See paragraph [0096], FIG.5,  a receiving and extract a plurality of IDs (message IDs) which the head unit receives, for example, see FIG. 5, the received message IDs  include message IDs "1","2","3","4" from different ECU, and these message are received in the same time interval, and see paragraph[0165], an ECU, which is connected to a bus receives a message ID of the data frame transmitted from an ECU with sequence number, and each message identified with an ID is intended to an ECU has sequence number to identify the same message ID transmitted at different predefined time interval). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of unagami into Kishikawa’s system/method because it would allow use of ECU malicious routine.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve effective in-vehicle  (Narayanan; [0238]).

Regarding claim 6: Kishikawa discloses a non-transitory computer readable storage medium storing an extraction program causing a computer to execute: identifying a plurality of message IDs that appear at a same appearance interval by accessing a message log that identifies a message ID (Kishikawa,  see paragraph [0085], the communication uses a CAN protocol, a data frame is received according to the CAN protocol, the data frame has a message ID, which is stamped on the message from stored message IDs predetermined for an ECU as the destination, and at the receiver, the from the received message, the message ID and other information are extracted)  and a timestamp for each of a plurality of previously received messages; generating a message ID set comprising a-the plurality of message IDs that appear at the  same appearance interval(Kishikawa, see paragraphs [0087], FIG. 5 &6,  plurality of different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number), wherein an appearance interval for each of the plurality of message IDs  is derived from a-the timestamp of the message ID(Kishikawa,, see paragraph [0086] a data frame generation unit  generates based on a data frame generation rules stored in the data frame generation rule holding unit and the data frame generation unit  acquires the current time from the timer, and  determines the timing at which the data frame is generated using the current time and the transmission period stored in the data frame generation rule holding unit and periodically generates the data frame; and when a received message timing range is outside a margin of the allowable range of the periodical timing, the data frame is considered as an event-driven data frame, i.e., the data frame will have a specific identifier called event-driven identification flag, a data frame is periodically sent from the electronic control unit (ECU)  to the bus  by the data frame transceiver unit, the event-driven data frame is non-periodically sent).

However, Kishikawa does not explicitly teach extracting a message ID sequence indicating a sequence of the plurality of message IDs  from the message ID set. However, Unagami in the same or similar field of endeavor teaches extracting a message ID sequence indicating a sequence of the plurality of message IDs  from the message ID set(Unagami, See paragraph [0096], FIG.5,  a receiving and extract a plurality of IDs (message IDs) which the head unit receives, for example, see FIG. 5, the received message IDs  include message IDs "1","2","3","4" from different ECU, and these message are received in the same time interval, and see paragraph[0165], an ECU, which is connected to a bus receives a message ID of the data frame transmitted from an ECU with sequence number, and each message identified with an ID is intended to an ECU has sequence number to identify the same message ID transmitted at different predefined time interval). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of unagami into Kishikawa’s system/method because it would allow use of ECU malicious routine.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve effective in-vehicle system with efficient suppression of the influence of a malicious ECU in an in-vehicle network system (Narayanan; [0238]).
 
Regarding claim 11: Kishikawa discloses the extracting device according to claim 2, wherein at least one of  plurality of message IDs (Kishikawa, see paragraphs [0087], FIG. 5 &6,  plurality of different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number),and a message ID is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message (Kishikawa, see paragraph[0110], FIG. 1,  in an in-vehicle network system, a CAN is used and there is no sender and receiver ID in a message, each of the receiver nodes receives only a predetermined ID  and data frames are   a non-event driven and  an event-driven data frame that is periodical or  non-periodically received respectively, the system is capable of determining whether a data frame is an authorized data frame by providing the specific identifier in the event-driven data frame and that specific identifier is a transmission period condition in addition to message ID and is used in the determination of  whether a data frame is an authorized data frame).  

Regarding claim 12: Kishikawa discloses the extracting method according to claim 5, comprising: setting a plurality of time-series periods from the message ID set, based on a number of the plurality of  predetermined values included in the message ID set, and; extracting the message ID sequence being common to the plurality of time-series periods (Kishikawa, see paragraphs [0087], FIG. 5, for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, for each message ID, there is a predetermined margin of reception period,  the margin for the above messages  is 1 ms, i.e.,  a message ID  0x100 is a normal message when received  in the range between 49 ms and 51 ms (inclusive) otherwise this message is considered abnormal).  

Regarding claim 13: Kishikawa discloses the extracting method according to claim 5, wherein at least one of the message ID is an integer being an abstraction of a combination of a message ID and data of a message, a destination and data, a command and data, or two pieces of data, or an identifier identifying a message (Kishikawa, see paragraph [0104], if the data frame includes a message ID to be received by a particular ECU, the ECU then determines whether a reception is within a transmission period range, i.e., a fraudulent data frame determination unit of the ECU determines whether the reception interval of the received data frame and the transmission period is within a predetermined transmission period range, i.e., the reception interval satisfies the transmission period condition defined in the period rule information, and the data for the determination is acquired by the timer, which includes the received data frame period holding unit, and the data frame reception history holding unit, and to determine whether the data is within a predetermined transmission period range when the difference between the previous and current receipt time of a data frame identified by a message ID  is greater than or equal to a value obtained by subtracting the margin from the transmission period determined for the message ID of the received data frame and is less than or equal to a value obtained by adding the margin to the transmission period.  

 Regarding claim 14:  Kishikawa discloses the extracting method according to claim 12, comprising extracting the message ID  sequence by using a directed graph in which each of the plurality of message IDs in a corresponding time-series period is Kishikawa,, see paragraph [0086] a data frame generation unit  generates based on a data frame generation rules stored in the data frame generation rule holding unit and the data frame generation unit  acquires the current time from the timer, and  determines the timing at which the data frame is generated using the current time and the transmission period stored in the data frame generation rule holding unit and periodically generates the data frame; and when a received message timing range is outside a margin of the allowable range of the periodical timing, the data frame is considered as an event-driven data frame, i.e., the data frame will have a specific identifier called event-driven identification flag, a data frame is periodically sent from the electronic control unit (ECU)  to the bus  by the data frame transceiver unit, the event-driven data frame is non-periodically sent)and a-the sequence of the plurality of message IDs  is represented by an edge (Kishikawa, see paragraphs [0087], FIG. 5, to represent the data structure in-vehicle network, the binary graph of FIG. 1 is the best approach to represent in-vehicle data frame,   there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6,  the notion of a  margin is illustrated  for all  message IDs, for example,  for message ID 0x100  the margin equal to 1, and t the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), all valid reception time for message 0x100 may be at an interval of 49, 50, or 51 ms).

Regarding claim 15:  Kishikawa discloses  the non-transitory computer readable storage medium according to claim 6, the extraction program causing the computer to execute: setting a plurality of time-series periods from the message ID set, based on a number of the plurality of  predetermined values included in the message ID set, and; extracting the message ID sequence being common to the plurality of time-series periods ( Kishikawa, see paragraphs [0087], FIG. 5, for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089], FIG.6, the received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6, the transmission period of the data frame having a message ID of 0x100 is 50 ms, the transmission period of the data frame having a message ID of 0x200 is 100 ms, and the transmission period of the data frame having a message ID of 0x300 is 70 ms,  in the example illustrated in FIG. 6, the margin is 1 ms for all the message IDs, and since the margin is 1 ms, the fraudulent data frame determination unit 104 of the ECU 100b determines that the transmission period condition is satisfied if the transmission period for the data frame having a message ID of 0x100 is in the range between 49 ms and 51 ms (inclusive), and see paragraph[0090:, FIG. 7,  data frame reception history holding unit stores a list of the message IDs of data frames periodically and normally received, the latest time (the previous receipt time) at which a periodical data frame having a message ID of 0x100 is received is 200 ms., the previous receipt time at which a periodical data frame having a message ID of 0x200 is received is 220 ms, and the previous receipt time at which a periodical data frame having a message ID of 0x300 is received is 230 ms, the information in FIG. 7 may be used to determine the interval of time that should be received and an acceptable margin ).  

Regarding claim 16:  Kishikawa discloses   the non-transitory computer readable storage medium according to claim 6, wherein at least one of the plurality of message IDs  is an integer being an abstraction of a combination of a message ID and data of a message(Kishikawa, see paragraphs [0087], FIG. 5 &6,  different message IDs intended for different destination may be received in the same time interval, for example, a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms, i.e., the message is sent every 50 ms, i.e., the message  appear at the same appearance interval of 50 ms, and  see  FIG. 6,  for example, the margin for this message ID is 1 ms  and  the different sequence  of reception for this message is 49, 50 and 51 ms to be valid message, and each sequence has a unique sequence number), a destination and data, a command and data, or two pieces of data, or an identifier identifying a message ( Kishikawa, see paragraph [0104], if the data frame includes a message ID to be received by a particular ECU, the ECU then determines whether a reception is within a transmission period range, i.e., a fraudulent data frame determination unit of the ECU determines whether the reception interval of the received data frame and the transmission period is within a predetermined transmission period range, i.e., the reception interval satisfies the transmission period condition defined in the period rule information, and the data for the determination is acquired by the timer, which includes the received data frame period holding unit, and the data frame reception history holding unit, and to determine whether the data is within a predetermined transmission period range when the difference between the previous and current receipt time of a data frame identified by a message ID  is greater than or equal to a value obtained by subtracting the margin from the transmission period determined for the message ID of the received data frame and is less than or equal to a value obtained by adding the margin to the transmission period   ).  

Regarding claim 17:  Kishikawa discloses   the non-transitory computer readable storage medium according to claim 15, the extraction program causing the computer to execute: extracting the message ID sequence by using a directed graph in which each of  the  plurality of Message IDs in the time-series period is represented by a vertex and a sequence of the plurality of  message ID is represented by an edge Kishikawa, see paragraphs [0087], FIG. 5, instead of directed graph a binary tree representation explains there scenario  as follows: see FIG. 1,  there is data generation rule for each message identified by an ID, and this data is stored in memory, when an ECU  sends a plurality of types of data frame (a type of data frame identified by the message ID), for example, a data frame indicating the state of a power window switch see FIG. 1, and in FIG. 5, the transmission period or time series of a data frame that is periodically sent from the ECU with a message ID of 0x100 is 50 ms( time series), and the transmission period of a data frame having a message ID of 0x200 is 100 ms, and the transmission period of a data frame having a message ID of 0x300 is 70 ms, and see paragraph[0089:, FIG.6, The received data frame period holding unit stores the period rule information, which indicates a correspondence between a predetermined transmission period for each of the message IDs of the data frames received by an ECU and a margin indicating an allowable range used for the data frame reception period to be determined to satisfy the transmission period condition (that is, to be the same as the valid transmission period), for example, in FIG. 6, the transmission period of the data frame having a message ID of 0x100 is 50 ms, the transmission period of the data frame having a message ID of 0x200 is 100 ms, and the transmission period of the data frame having a message ID of 0x300 is 70 ms).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476